Citation Nr: 0213706	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  95-06 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1994 RO rating decision.  This 
case was previously before the Board in September 1997, when 
it was remanded for additional development.


FINDING OF FACT

A gastrointestinal disability did not begin in service, and 
is not otherwise attributable to service; peptic ulcers were 
not manifested within one year of separation from service.


CONCLUSION OF LAW

The veteran does not have a gastrointestinal disability that 
is the result of disease or injury incurred in or aggravated 
by active military service; nor may peptic ulcers be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his current gastrointestinal 
disability was caused by his exposure to tear gas while on 
active duty.

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2001).  When certain disease, such 
as a peptic ulcer, is shown in service, or to a compensable 
degree within a year of the claimant's separation from 
service, a grant of service connection is warranted.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2001).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303.  Service connection 
may be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  Id. 

Pursuant to 38 C.F.R. § 3.316 (2001), service connection may 
be established for the development of certain claimed 
disabilities when there was exposure to specified vesicant 
agents during active military service.  Exposure to the 
specified vesicant agents during active military service 
described under the following circumstances together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:  when there was full-body exposure to nitrogen or 
sulfur mustard gas during active service with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formations, nasopharyngeal cancer, laryngeal 
cancer, lung (except mesothelioma) cancer or squamous cell 
carcinoma of the skin; when there was full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active service 
together with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease; or when there was full-body 
exposure to nitrogen mustard during active service together 
with the subsequent development of acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (2001).

In the veteran's case, service medical records reveal that a 
June 1966 induction examination was negative for any 
gastrointestinal problems.  In June 1967, the veteran was 
seen for an upset stomach, which had lasted for one week. 

Documentation confirming the veteran's participation in a 
study of potential chemical warfare agents is also of record.  
The records indicate that the veteran was exposed to a riot 
control-type chemical, o-chlorobenzylidene malonitrile (CS), 
or tear gas, in July 1968.  An undated medical history report 
indicates that the veteran did not give a history of 
gastrointestinal trouble.  A July 1968 medical research 
examination indicates that the veteran did not have any 
complaints or diagnoses of a gastrointestinal disorder. 

Service medical records also include an October 1968 medical 
history report that does not indicate that the veteran had 
had any gastrointestinal problems while in service.  An 
October 1968 separation examination indicates that the 
veteran did not have any complaints or diagnoses of a 
gastrointestinal disorder.  

Also of record is a study entitled, "Possible Long-Term 
Health Effects of Short-Term Exposure to Chemical Agents, 
Volume 3, Final Report:  Current Health Status of Test 
Subjects" (1985).  The report indicates that the studies 
involving the veteran were deficient in adequate long-term 
controls.  The report concluded that there was a possible 
significant increase for malignant neoplasms among men 
exposed to anticholinesterases and admitted to VA hospitals.  
The study was unable to rule out the possibility that some 
anticholinesterases agents produced long-term adverse health 
effects in some individuals, but concluded that it was 
unlikely that the administration of anticholinergic compounds 
would have long-term toxicity effects or delayed sequelae.  
The study found insufficient evidence to evaluate the 
irritants and vesicants exposures.  The study indicated that 
tests of all these chemicals involved few exposures and low 
doses.  Results of experimental studies performed suggested 
that long-term medical abnormalities in soldiers exposed to 
CS were unlikely.  

Also of record are VA treatment records which indicate that 
from March to April 1993, the veteran was diagnosed with 
upper gastrointestinal bleeding, a hiatal hernia, an ulcer of 
the gastroesophageal junction, acute and chronic gastritis, 
focal ulceration and gastric metaplasia mucosa overlying a 
leiomyoma, chronic esophagitis, and adjacent lymph nodes with 
reactive hyperplasia.  An upper endoscopy and a colonoscopy 
were performed during this time.  

VA treatment records also indicate that in July 1993, the 
veteran was hospitalized for upper gastrointestinal bleeding 
and distal esophagitis, and an esophagogastroduodenoscopy was 
performed.

VA treatment records report that from October to December 
1993, the veteran was diagnosed with gastroesophageal reflux 
disease, ulceration of the esophagus, chronic esophagitis, 
chronic gastritis, and a persistent esophageal ulcer.  In 
April 1994, the veteran was diagnosed with severe 
gastroesophageal reflux disease secondary to gastric 
dysmotility and an esophageal reaction. 

The veteran testified at a RO hearing in May 1995.  He 
indicated that he was exposed to tear gas one time in a gas 
chamber during service.  He was not exposed to any other 
chemicals while in service.

VA treatment records indicate that in February 1996, the 
veteran was diagnosed with gastroesophageal reflux disease 
secondary to an esophagectomy.  A esophagogastroduodenoscopy 
was performed in May 1996.  

VA treatment records indicate that in July 1996, the veteran 
was diagnosed with having chronic inflammation with lymphoid 
aggregate and glandular atrophy, significant gastroesophageal 
reflux disease, gastroenteritis, an ectopic mucosa in his 
esophagus, and a gastric resection secondary to an April 1993 
leiomyoma. 

The veteran testified at a hearing in July 1997.  He 
indicated that he was exposed only one time to riot gas in a 
gas chamber during active duty.  He indicated that he did not 
have any problems with his stomach immediately after his 
exposure.  He indicted that he first sought treatment for his 
stomach problems in 1970.  He testified that his current 
gastrointestinal problems were related to his chemical 
exposure during service.  

The veteran was afforded a VA examination in March 2002.  The 
examiner diagnosed the veteran with gastroesophageal reflux 
disease, a Barrett's esophagus, and leiomyoma.  After 
reviewing the veteran's claims file, the examiner opined that 
the veteran's gastric and esophageal conditions were not 
secondary to his exposure to chemicals while in service.  

For the reasons explained below, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a gastrointestinal disability 
secondary to chemical exposure.  

As noted above, in order to grant service connection, there 
must be competent medical evidence of both a current 
disability and of a relationship between that disability and 
service.  The record clearly establishes that the veteran has 
a current gastrointestinal disability.  However, while the 
Board recognizes that the veteran received treatment for a 
stomach condition once in service, there is no evidence of 
record that a peptic ulcer was manifested within one year of 
the veteran's separation from service.  In fact, the veteran 
did not indicate that he sought treatment for 
gastrointestinal disability until 1970, two years after his 
discharge from service. Additionally, the VA treatment 
records in evidence are negative for any conclusions that 
link the veteran's gastrointestinal disability to service.  
Moreover, the Board notes that the veteran was afforded a VA 
examination which indicates that the veteran's 
gastrointestinal disorder was not related to his exposure to 
a chemical agent during military service.  Although the 
examiner had reviewed the veteran's claims file, the examiner 
did not indicate that the veteran's gastrointestinal disorder 
was otherwise related to service. 

Additionally, the Board finds no basis for further 
consideration of the veteran's claim under 38 C.F.R. § 3.316 
(2001), because while the evidence of record certainly 
confirms that he was exposed to tear gas while in service, he 
has not been shown to have been exposed to nitrogen mustard, 
sulfur mustard, or Lewisite during service.  In fact, the 
veteran indicated that tear gas was the only chemical to 
which he was exposed during service.  Furthermore, the 
veteran's gastrointestinal disability is not one of the 
listed conditions under 38 C.F.R. § 3.316.  

In addition, the Board notes that the only evidence linking 
the veteran's gastrointestinal disability to service are his 
own statements.  The Board has considered the veteran's 
statements that his current gastrointestinal disability is 
related to service, specifically, to his exposure to a 
chemical agent while in service.  Nevertheless, it should be 
pointed out that, while the veteran is competent to provide 
information regarding the symptoms he currently experiences 
and has experienced since military service, there is no 
indication that he is competent to comment upon etiology or 
the time of onset of his disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, the Board concludes that the preponderance of the 
evidence is against the claim.  Therefore, the veteran's 
claim must be denied.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) has been 
enacted during the pendency of this appeal.  A discussion of 
the pertinent VCAA and regulatory provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This is 
evidenced by the rating actions of June 1994, the statement 
of the case issued September 1994, the supplemental 
statements of the case issued in May 1995 and July 2002, and 
a February 2002 letter, which informed him of the applicable 
laws and regulations.  Specifically, these documents show 
that the RO notified the veteran of the development of his 
claim, the type of evidence needed to prove his claim, and of 
which evidence, if any, would be obtained by the veteran, and 
which evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  These documents also show that 
VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained, either by VA or the veteran.  The Board finds that 
VA has obtained records from all sources identified by the 
veteran, including his post-service VA treatment records.  
The Board notes, in this regard, that the veteran's claim was 
specifically remanded from the Board in September 1997 for 
this purpose.  Furthermore, the Board recognizes that while 
the RO attempted to secure all of the veteran's VA treatment 
records, it was advised in July 2002 that the VA Medical 
Center, including its archives division, could find no 
additional hospital records for the veteran.  Moreover, the 
veteran was afforded a VA examination in March 2002.  As for 
whether further action should have been undertaken by way of 
obtaining additional medical opinion, the Board notes that 
such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  66 Fed. Reg. 
45630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4).  In this case, the veteran has been 
diagnosed with a gastrointestinal disorder, but it was not 
diagnosed during service.  He was treated one time for an 
upset stomach during service, but there is no indication, 
except by way of unsupported allegation, that the currently 
diagnosed gastrointestinal disorder may be associated with 
the in-service treatment for a stomach disorder.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.

The veteran has not alleged that there is any outstanding 
evidence that would support his contentions, other than that 
already requested of him.  After a review of the evidence, 
the Board is not aware of any such evidence and concludes 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Therefore, the Board finds that further action to comply with 
these new requirements is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Service connection for a gastrointestinal disability is 
denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

